MORRISON, Presiding Judge.
The offense is perjury; the punishment, three years.
County Attorney Finley testified that the appellant came tó his office and signed a complaint charging Mary Ida Dodson, his former wife, with passing as true a forged instrument. The instrument which was the basis for that complaint was a note in the sum of $180 payable to the Hermit State Bank which bore three names as makers, one of which was appellant’s, and the appellant told Finley that he had not signed the same and knew nothing of its existence until it became due.
Finley testified further that the grand jury for Winkler County was called in special session in August, 1953, to investigate, among other matters, the charge against appellant’s former wife; that appellant appeared before the grand jury, was *289sworn, and testified that the signature on the note was not of his writing; and that, in addition, the appellant exhibited certain samples of what he asserted to be his genuine signature and one bearing his name which he claimed had been signed by his former wife.
John Gambill, Foreman of the Winkler County Grand Jury, which met in August and vice-president of the Kermit State Bank, testified that Mary Ida Dodson came to his bank and made application for a loan; that he made out a note and instructed her to secure the appellant’s signature and get two others to sign the same with him; that she returned with the executed note, and he gave her the money; that when the note became due notices were sent out, and the appellant came in and denied that he had signed the note and stated that he was going to see the county attorney. Gambill testified that the August grand jury were investigating the charge of passing a forged instrument against Mary Ida Dodson; that the appellant appeared before the grand jury and denied under oath that he had signed the note and, further, left with the grand jury two checks which he stated bore his genuine signature and one which bore his name but which had been signed by his former wife. Gambill stated that from his 25 years’ experience in the banking business he had become familiar with signatures and that, in his opinion, the signature on the checks which the appellant admitted were his own had been written by the same person who signed the note.
John R. Lee, District Attorney, and several members of the grand jury testified and corroborated portions of Mr. Finley’s and Mr. Gambill’s testimony.
It was shown that the August grand jury did not return an indictment against Mary Ida Dodson.
Mary Ida Thomas testified that subsequent to her divorce from the appellant she had married one Thomas and that she saw the appellant sign the note in question.
Appellant testified that he did not sign the note. He stated, when first questioned, that he did not know of the existence of the note until asked about it by Mrs. Cromer and that he had then told her that the note was not due. Later in his testimony he denied that he had told Mrs. Cromer that the note was not-due. He testified that on the date which the note bore he and Mary Ida had been divorced for two years.
*290The state called in rebuttal Document Examiner Hanson of the Texas Department of Public Safety, who testified that in his professional opinion the signatures, on the note and the two checks admittedly written by the appellant were written by the same person and contained the same characteristics.
We find the evidence sufficient to sustain the conviction.
Appellant’s motion to quash the indictment is predicated upon two contentions. We shall discuss them separately.
1. That the indictment does not allege that the statement sworn to by the appellant before the grand jury was material to the issue which was under investigation by the grand jury. We quote a portion of the indictment:
“ . . . whereupon it then and there became and was a material inquiry before said Grand Jury, and necessary for the due administration of the criminal law of said State, whether Mary Ida Dodson, in the County and State aforesaid, on or about the 11th day of July, A.D. 1953, did then and there unlawfully, and with intent to injure and' defraud, wilfully and fraudulently make a certain false instrument in writing purporting to be the act of another, which said false instrument in writing is to the tenor following; to-wit:
“(here the note is set forth in full.)
“And the said H. H. Dodson did on the day hereinbefore first named in said County, before and to said Grand Jury, under the sanction of said oath administered to him as aforesaid, wilfully and deliberately state and testify that the signature, to-wit : ‘H. H. Dodson,’ upon the aforesaid note was not his genuine and true signature and was not placed upon said note by him, the said H. H. Dodson, whereas in truth and in fact said signature, to-wit: ‘H. H. Dodson,’ was the genuine and true signature of said H. H. Dodson, which said statement so made by the said H. H. Dodson before and to the said Grand Jury as aforesaid was wilfully and deliberately false, and the said H. H. Dodson knew the same to be false when he made it; against the peace and dignity of the State.”
Appellant relies upon Carpenter v. State, 81 Texas Cr. Rep. 298, 195 S.W. 199. In that case the question before the grand jury was whether the appellant had forged the name of one Jenkins to an order for fruit trees. However, the pleader alleged *291that the material inquiry was whether Jenkins had signed the order. In holding the indictment defective, this court said:
“It is well settled that, in an indictment for perjury alleged to have been committed before a grand jury, the allegations must show that the matter under investigation before the grand jury was a violation of law; in other words, that what the grand jury was investigating when the alleged false testimony was given before it was the violation of some law.
“ . . . Instead, the material inquiry was, in substance, whether appellant had signed Jenkins’ name to said written order without his authority, knowledge and consent, so as to be a forgery by him of said Jenkins’ name to said order.
“ ... In reality that was what was under investigation.”
Now, let us return to the case at bar. It is apparent from the facts herein stated that the appellant had initiated prosecution against Mary Ida Dodson Thomas asserting that she had' passed an instrument containing a forgery of his signature and that the grand jury was assembled for the purpose of determining whether or not an indictment should be returned against her for such offense. It was during the course of its investigation of this question that the appellant gave the false testimony which constitutes the basis of this prosecution.
2. That the indictment is defective because it does not allege that the appellant signed the note in question. We think that the portion of the indictment above quoted which alleges, “Whereas in truth and in fact such signature, to-wit, H. H. Dodson, was the genuine and true signature of the said H. H. Dodson,” answers such contention.
Finding no reversible error, the judgment of the trial court is affirmed.